DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/21.
Upon further consideration and the amendment to claims 1-3 and 21, all of the non-elected species (e.g., miR-1226-5p) are rejoined with the elected species and examined.

Response to Arguments
Applicant’s arguments, see page 11, filed 1/18/22, with respect to the rejection(s) of claims 1 and 21 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to the claims to remove the elected species (miR-501-5p) requiring the rejoinder of species not examined in the prior office action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring miR-1226-5p and miR-3064-5p in a blood, serum, or plasma sample from a subject to determine Parkinson’s disease (PD) in the subject or using a sample from substantia nigra pars compacta to diagnosis PD, wherein the sample comprises a miRNA selected from the group comprising miR-494-3p; miR-1244, miR-6768-5p; miR-4324, miR-4276-5p or miR-1226-5p, miR-4767, and miR-3064-5p; and measuring the miRNA and comparing the expression of the selected miRNA to a control sample from another subject, does not reasonably provide enablement for a genus of samples taken from the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The broadest reasonable interpretation of the claimed method embraces comparing the level of expression of at least one miRNA present in a sample from a 
The pre-amble and method steps do not limit the method to diagnosing PD or providing information on PD.  The claimed method is so broad that it could embrace diagnosing any disease or disorder measuring and comparing expression of one of the selected miRNAs to a control sample.  The broadest reasonable interpretation of the term “sample” reads on any biological sample (e.g., brain tissue, blood, serum, urine, plasma, liver, lung, heart, skin) from a subject.  See page 6 of the specification. 
Applicant studied miRNA expression in SH-SY5Y cell culture treated with 6ODHA.  Expression of the claimed miRNAs do not appear to be disclosed in these examples.  Applicant used a method to make murine model of Parkinson’s Disease by injecting 6-OHDA into mice such that toxicity of the drug affected dopaminergic neurons only.  Then, the applicant injected test miRNA. The applicant took samples from substantia nigra pars compacta and studied these microRNAs.  The microRNA, miR-3064-5p, was upregulated during apoptosis of cells in Parkinson’s disease models compared to a control. Some of the microRNAs were down-regulated in the samples from cells in Parkinson’s disease compared to a control.  
Applicant does not provide any data from any other type of sample embraced by the method.  See MPEP 2164.05(a) Specification Must Be Enabling as of the Filing Date.  The applicant studied miRNA expression after euthanizing the mice.  The skilled artisan understands that microRNA in one cell, tissue, organ does not represent any other type of cell, tissue, or organ because expression levels of the miRNA depend on .

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
Applicant argues that the specification provides sufficient support for a broad genus of samples taken from a subject (page 6, lines 4-8).  
The argument is not found persuasive because while page 6 contemplates the genus of samples, the rejection is under enablement.  Enablement rejection is different than a written description rejection.  See MPEP 2161.  The enablement rejection of 
Applicant further argues that the working example, example 1 confirmed expression level of miRNA in SH-5Y5Y and examples 3-5 confirmed expression level of miRNA in the tissue of a PD animal model.
Applicant’s arguments are not found persuasive because the working examples were already addressed in the enablement rejection.  The applicant does not appear to address the rejection for why the examples do not enable the full scope of the claimed method.  The working examples show miRNA expression in one species of sample, tissue found in the brain).  For the reasons of record this teaching does not enabled the full scope of the claimed method.
Applicant also argues that a declaration of Hyunjeong Liew attests to additional data utilizing blood samples according to present methods in which blood can provide both plasma and serum samples depending on the treatment of the blood sample “[T]he experimental results of Parkinson’s disease animal model show consistent results even in actual patient-based clinical trials, suggesting that the experimental results of the Parkinson’s animal model are quite accurate and reliable.  Therefore, it can be seen that the 9 miRNA biomarkers selected in the present application are effective biomarkers.”  See Declaration, paragraph 11.
The Declaration under 37 CFR 1.132 filed 1/18/22 is sufficient to overcome part of the scope of enablement rejection of claims 1-3 and 21 based upon 112 first .    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The pre-amble “providing information on the diagnosis of Parkinson’s disease” in claims 1-3 and 21 does not have any patentable weight over the cited prior art because the broadest reasonable interpretation of the claimed invention embraces comparing the expression of at least one miRNA from a sample from a subject and comparing the expression of the selected miRNA to a miRNA in a normal sample and if the expression level is lower or higher depending on the selected miRNA then the subject has Parkinson’s disease (PD).   
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").

In addition, even if the expression level of the selected miRNA is/isn’t observed, the only steps required are (a)(i) or (a)(ii).  The diagnosing limitation in (b) does not have any positive method steps and/or materials to require additional limitation(s) from the prior art teaching the steps of comparing at least one claimed miRNA to a normal sample having the miRNA and observing a level of miRNA expression.  See MPEP 2111.04

Claims 3 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark (WO 2016/029260).
 ‘260 teaches microRNA profiling in melanoma comparing to normal cells (page 47 and Table 7).  The profile includes measuring miR-3064-5p in melanoma cells and comparing its expression in normal cells.  The microRNA is down-regulated compared to a control.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deret (WO 2016/020626, see English translation US 20170226587.  The ‘587 U.S. pre-grant publication claims priority to ‘626).  
 ‘626 teaches a method comprising determining in a sample from a subject the expression of several microRNAs (pages 6 and 7).  The method includes measuring miR-1244 and comparing its expression in a control.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635